           Case 1:18-cv-04115-PAE Document 248
                                           249 Filed 06/12/20
                                                     06/16/20 Page 1 of 1
                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                                                                                New York, New York 10018
                                                                                          T (212) 218-5500
                                                                                          F (212) 218-5526

                                                                                      kbitar@seyfarth.com
                                                                                          T (212) 218-5261

                                                                                          www.seyfarth.com


June 12, 2020

Via ECF

The Honorable Paul A. Engelmayer
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square- Courtroom 1305
New York, NY 10007-1312

Re:      Canosa v. Weinstein, et al; Case No. 18-cv-04115-PAE

Dear Judge Engelmayer:
       We are counsel to Defendants The Weinstein Company, LLC and The Weinstein
Company Holdings, LLC, (collectively “TWC” or “the debtors”) in connection with the above-
captioned matter.
       TWC writes in accordance with the Court’s December 13, 2019 Order (ECF 120) requiring
regular updates as to the status of TWC’s bankruptcy proceedings and developments with the
potential “global” class settlement.

         The parties continue to make progress in completing the settlement and are close to
finalizing the draft of the settlement agreement for all parties’ signature.

        There are no other relevant updates from TWC at this time. We will continue to provide
Your Honor with regular updates every 30 days pursuant to the Court’s December 13, 2019 Order,
and will advise of any material developments on an accelerated basis.


Respectfully submitted,                               7KH&RXUWDSSUHFLDWHVWKHXSGDWH

SEYFARTH SHAW LLP                                 SO ORDERED.

/s/ Karen Bitar                                              
                                                           __________________________________
                                                                 PAUL A. ENGELMAYER
Karen Bitar                                                      United States District Judge

cc: All Counsel of Record
                                                       -XQH




64361942v.1 / 105478-000012 / 6/12/2020 3:46 PM
